Counsel for the defendant argued that the bill ought to be dismissed, for that the plaintiff states choses in action, and does not show he gave a valuable consideration for them.
allowed the objection to be good; but on motion of defendant, he permitted the father of the plaintiff, who was a defendant, to be made plaintiff, and put off the hearing to a future time, in order that the amendments might be made.
NOTE. — See Williams v. Williams, ante 220, and the cases there referred to in the note. *Page 310